ORDER

PER CURIAM.
Wife appeals from a decree dissolving the parties’ marriage. She challenges the amount of maintenance and the court’s finding that the parties’ separation agreement was not unconscionable. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the *505reasons for this order affirming the judgment pursuant to Rule 84.16(b).